Exhibit 10.1

SEPARATION AGREEMENT




This Separation Agreement (this “Agreement”) is entered into by and between
Equity Residential (“Equity”) and Frederick C. Tuomi (“Executive”) as of August
28, 2012.


Witnesseth


Whereas, Executive is currently an officer of Equity and an employee of an
Equity affiliate; and


Whereas, Executive has elected to retire, effective June 30, 2013, (the
“Retirement Date”), in accordance with the Rule of 70 provisions of Equity’s
Share Incentive Plans, after which he no longer will be an officer or employee;
and


Whereas, Executive and Equity wish to memorialize certain terms and conditions
relating to Executive’s retirement;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Equity and Executive voluntarily
and knowingly agree as follows:


1.
For the purposes of this Agreement, the term “Equity” includes: Equity
Residential, Equity Residential Management, L.L.C., Equity Residential Services,
L.L.C., Equity Residential Properties Management Limited Partnership, ERP
Operating Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity Residential Properties Management Corp., Equity
Residential Properties Management Corp. II, ERP Holding Co. Inc., and to the
extent applicable, as direct intended and third party beneficiaries hereof,
their past and present owners, directors, officers, managers, agents, attorneys,
insurers, executives, representatives, trustees, administrators, fiduciaries,
parents, subsidiaries, divisions, partners, joint ventures, sister corporations
and/or affiliated business entities, predecessors, successors, heirs, and
assigns, jointly and severally, in both their personal and corporate capacities.

2.
For the purposes of this Agreement, the term “Executive” shall mean Frederick C.
Tuomi.

3.
Executive will continue to perform all of his customary duties and
responsibilities, including active participation in the fiscal year 2012
year-end compensation review, 2013 budgeting and planning process and fourth
quarter 2012 earnings call. Executive will also assist in the orderly transition
of his responsibilities to others and will continue to be available on an “as
needed” basis, as determined by Equity’s Chief Executive Officer, until the
Retirement Date.

4.
Executive will continue to be reimbursed for reasonable and necessary business
expenses incurred between the date hereof and the Retirement Date but will
accrue no vacation, trading or personal days after February 2013.

5.
Executive’s salary and long-term incentive compensation (“LTC”)/cash bonus
targets for 2013 will remain unchanged from 2012. Executive will receive his
regular base pay until the Retirement Date and will not receive any severance
relating to his retirement.





--------------------------------------------------------------------------------






6.
Executive will receive in February, 2013 a LTC grant (share options and
restricted shares/LTIP Units) and cash bonus for services provided during 2012.
The grant shall be made at the same time as made to Equity’s other executive
officers and shall be in an amount and proportional allocation determined by
Equity’s Compensation Committee and Board of Trustees as part of its normal
year-end process, subject to normal pool adjustments.

7.
Executive will receive a prorated LTC grant and cash bonus amount for services
provided during the period from January 1, 2013 to June 30, 2013, based on 100%
of his annual target amounts (or such appropriate prorated amount in the event
of Executive’s death prior to such date). The LTC grant in the amount of
$500,000 (100% of Executive’s full year target prorated for six months) will be
made at the same time as the annual LTC grant is made to Equity’s Board of
Trustees on the date of the annual shareholders’ meeting (currently set for June
13, 2013) and will be allocated among share options and restricted shares/LTIP
Units in the same allocation as Executive’s February, 2013 LTC grant. If
Equity’s tax department does not authorize the issuance of LTIP Units at that
time, Executive will receive restricted shares in lieu thereof. The cash bonus
in the amount of $250,000 (100% of Executive’s full year target prorated for six
months) will be paid in early July, 2013 in accordance with Equity’s normal
payroll process.

8.
All of Executive’s current and future LTC grants will continue to vest per their
original vesting schedule (subject to immediate vesting upon the occurrence of a
subsequent Change in Control of Equity or Executive’s death or disability), and
all options will continue to be exercisable for the balance of the applicable
ten-year option period, subject in each case to Executive’s compliance with this
Agreement’s non-competition and employee non-solicitation provisions set forth
in paragraphs 14 and 15 hereof. These provisions shall remain in effect until
such time as Executive no longer has any unvested LTC or vested but un-exercised
stock options. Executive, at any time, may forfeit his unvested LTC or vested
but un-exercised stock options by providing written notice to Equity’s General
Counsel, after which the restrictions contained in paragraphs 14 and 15 will no
longer apply. If Executive violates the restrictions contained in paragraphs 14
and 15 after the Retirement Date and while they still apply, in addition to
Equity’s other remedies, all Executive’s unvested LTC and vested but
un-exercised stock options at the time of the violation will be void unless
Equity’s Compensation Committee agrees otherwise.

9.
Pursuant to the Executive Retirement Benefits Agreement entered into by
Executive and Equity Residential in February 2001, Equity will continue to
provide Executive, his spouse and eligible dependents with company sponsored
medical, dental and vision health insurance benefits and life insurance
benefits, (initially at the same amount of coverage in existence as of the
Retirement Date) for the period from the Retirement Date until Executive’s
death, subject to the same terms and conditions (including making the same
monthly contributions as existing employees) as are applicable to active
full-time Equity employees. The company sponsored life insurance shall be
subject to the provider’s standard age reduction schedule for active full-time
employees, and Equity will not provide Executive with any disability or
accidental death or dismemberment benefits after the Retirement Date. Equity’s
obligations to provide Executive with the benefits hereunder shall survive any
sale of Equity and/or its discontinuation of any such company sponsored plans
and shall be binding on its successors and assigns, in which case Equity and/or
its successors and assigns shall remain obligated to provide Executive with
similar benefits as offered from time to time by other large public company
sponsored health and life insurance plans.

10.
Effective on the Retirement Date, Executive will be fully vested in the split
dollar life insurance policies purchased by Equity on his behalf in December,
1997, and any cash surrender value





--------------------------------------------------------------------------------




applicable thereto. At the Retirement Date, Equity will release its collateral
assignment of such policies, thereby releasing its right to receive any portion
of the benefits and premiums paid by Equity. The cash surrender value will be
taxable to Executive, and applicable withholdings and other required deductions
will be made.
11.    Executive agrees that after the Retirement Date, and upon request, he
will cooperate with and assist Equity from time to time in the investigation and
defense of claims brought by or against Equity, and Equity shall reasonably
compensate Executive for his time and efforts.
12.    Executive agrees not to make false disparaging remarks about any Equity
executive officer or trustee.
13.    Executive acknowledges that in his capacity as an Equity officer and
employee, he has obtained or had revealed to him a great deal of information of
the utmost confidentiality, including but not limited to information of a
personal nature about present and former employees of Equity, Equity’s internal
policies and procedures, Equity’s financial performance and condition, and
Equity’s business plans and strategies. Executive further understands and
acknowledges that some of this information (“Confidential Information”) is
protected from disclosure by the attorney/client privilege, self-critical
analysis privilege or other legally recognized privilege. Executive therefore
agrees that at no time, unless he has obtained prior written consent from
Equity’s General Counsel, will he use for his benefit or the benefit of any
third party, or disclose to anyone, any Confidential Information. Executive
further agrees that if he is uncertain as to whether particular information is
subject to the prohibitions of this paragraph, he will consult with Equity’s
General Counsel before using or disclosing such information. The term
“Confidential Information” as used in this paragraph does not include
information which (i) is or has become a matter of public record other than by
way of an unauthorized disclosure by Executive; (ii) is generally known in the
multi-family residential industry; (iii) is non-privileged and has been
disclosed by Equity to people outside the Equity organization; or (iv) is
required to be disclosed by law.


14.    Executive agrees that from the Retirement Date until such time as
Executive no longer has any unvested LTC or vested but un-exercised stock
options, Executive shall not engage in any activity or investment that competes
with the business of Equity and agrees not to take any action or make any false
statement that reasonably could be construed as an effort to intentionally
adversely affect the business of Equity. For purposes of this Agreement, the
business of Equity shall be defined as the acquisition, development and
management of high quality apartment properties in various markets within the
United States. Whether a particular activity or investment is prohibited by this
Agreement will be based on the totality of the facts and circumstances relating
to that activity or investment, provided that the following investments will not
be deemed prohibited:
i.
passive investments in multi-family companies or properties;

ii.
active investments in multi-family companies or properties not located in any of
Equity’s markets at the time of such investment; and

iii.
active investments in multi-family companies or properties located in any of
Equity’s markets at the time of such investment, provided no property contains
more than 80 units or the average purchase price per unit in each property is
(a) equal to or less than $150,000 for properties located in the State of
California and (b) equal to or less than $100,000 for properties located in all
other Equity markets.

15.    Executive further agrees that for the time period referenced in paragraph
14 above, he will not, either directly or indirectly, either on his own behalf
or on behalf of any other party, induce any Equity employee to leave Equity’s
employ or solicit for employment any employee of Equity. Executive acknowledges
and represents




--------------------------------------------------------------------------------




that between the date on which this Agreement was provided to Executive and the
effective date of this Agreement, Executive has engaged in no such inducement or
solicitation.
16.    Executive understands that if he fails to fulfill his obligations under
paragraphs 12-15 above, Equity will suffer irreparable injury, and the damages
to Equity would be difficult to ascertain. Executive acknowledges and agrees
that due to the uniqueness of his services and confidential nature of the
Confidential Information he possesses, the covenants set forth herein are
reasonable and necessary for the protection of the legitimate business interests
of Equity.
17.    Except as provided below, Executive hereby fully, finally, and
unconditionally releases Equity from any and all claims, suits, demands,
charges, debts, grievances, costs, attorneys’ fees or injuries of every kind or
nature, whether known or unknown, absolute or contingent, suspected or
unsuspected, which Executive had or now has against Equity based on any matter
or thing occurring or arising prior to the date of this Agreement, including but
not limited to claims arising out of or relating to Executive’s employment with
Equity. This release includes, but is not limited to, claims for breach of any
implied or express employment contract, wrongful discharge or layoff,
constructive discharge, retaliatory discharge, defamation, intentional or
negligent infliction of emotional distress, invasion of privacy, negligence,
impairment of economic opportunity or other common law matters; claims for
wages, bonuses or other compensation; and claims of any constitutional right or
discrimination based on age, color, concerted activity, disability, marital
status, national origin, parental status, race, religion, retaliation, sex,
sexual orientation, source of income or veteran’s status, including but not
limited to claims arising under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Age
Discrimination In Employment Act Of 1967, the Older Workers Benefit Protection
Act, the Executive Retirement Income Security Act, the Equal Pay Act, the Family
And Medical Leave Act, and any amendments to any of these statutes, as well as
any other state and local statutes and ordinances prohibiting discrimination in
employment, including but not limited to the laws of the states of Illinois and
another state or locale in which Equity conducts business. Executive further
waives any right to monetary recovery should any administrative agency pursue
any released claim on Executive’s behalf. If for any reason any such agency
takes the position that a pending charge has been brought on Executive’s behalf
or encompasses Executive, Executive agrees to immediately advise the agency in
writing that he does not wish to be involved in the matter and that the agency
should terminate all efforts on Executive’s behalf, all claims having been fully
and fairly satisfied by this Agreement. Nothing in this paragraph shall affect
or be deemed to compromise Executive’s rights or remedies under any Equity
benefit plan or program in which he participates, including but not limited to
the Supplemental Executive Retirement Plan, Advantage Retirement Plan (“401K”),
and plans providing for receipt of LTIPS or OP Units. Also excluded from this
release are any claims or administrative charges which cannot be waived by law,
claims relating to enforcement of this Agreement, and claims for indemnification
arising under law, by-laws or contract. EXECUTIVE UNDERSTANDS AND AGREES THAT
THIS RELEASE FOREVER BARS EXECUTIVE FROM SUING, ARBITRATING OR OTHERWISE
ASSERTING A CLAIM AGAINST EQUITY ON ANY RELEASED CLAIM.
18.    It is expressly understood by Executive and Equity that, Equity does not,
in any way, either directly or indirectly, by inference or otherwise, admit to
any liability or wrongdoing, to any violation under any law, statute,
regulation, ordinance or contract or waive defenses as to those matters within
the scope of this Agreement and that no court, agency, or arbitrator has found
Equity so liable or to have committed any such violation.
19.    Not later than 90 days following the Retirement Date, Executive shall
submit a final travel and expense report to Equity itemizing all outstanding
travel and business expenses which have not been previously reimbursed. The
report will include all information and supporting documentation normally
provided under Equity’s practices and procedures. Equity shall promptly
reimburse Executive for any such reimbursable expenses.


20.    As a condition to the receipt of the payments and other benefits
described in this Agreement, except those to be provided before the Retirement
Date or otherwise required by law, Executive agrees that within twenty-one (21)
days after the Retirement Date, he will sign and be bound by the original of the
General Release and




--------------------------------------------------------------------------------




Waiver Agreement attached to this Agreement as Exhibit A, such release to be
provided to Executive on or about the Retirement Date.


21.    This Agreement sets forth all of the terms and conditions of the
agreement between the parties on the matters set forth in this Agreement and
shall be considered and understood to be a contractual commitment and not a mere
recital. This Agreement shall be binding upon Equity and its successors and
assigns and upon Executive and his agents, heirs, executors, representatives and
assigns. Each party shall bear and pay his or its own costs and attorneys’ fees
with regard to the negotiations involved with entering into this Agreement.
22.    A waiver of any right under this Agreement must be in writing to be
effective. If any portion of this Agreement is held invalid by operation of law,
the remaining terms of this Agreement shall not be affected. The language of all
parts of this Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against either of the parties. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Illinois, (without giving effect to the conflict of laws principles
thereof) except to the extent that federal laws apply.
23.    Equity and Executive agree that any claim, lawsuit, arbitration or other
litigation directly or indirectly arising from or related to this Agreement
shall be instituted exclusively in Cook County, Illinois.
24.    The parties agree and acknowledge that should either party violate any
term of this Agreement, the amount of damages that party would suffer as a
result of such violation would be difficult to ascertain. In the event of a
breach by either party of any term of this Agreement, in addition to injunctive
relief or any other damages, the non-breaching party may recover all costs and
expense reasonably incurred by it in enforcing this Agreement or defending
against a suit brought in violation of this Agreement, including reasonable
attorneys’ fees.
25.    Executive acknowledges that he has been given twenty-one (21) days from
the date he received this Agreement to consider its terms and decide whether or
not to sign it. Executive understands that he may revoke this Agreement at any
time within the seven (7) day period following execution thereof and that this
Agreement shall become effective and enforceable when the revocation period has
expired.
26.    Executive acknowledges that this Agreement constitutes written notice
from Equity that it advises Executive to seek legal counsel before signing this
Agreement, and that he has had an opportunity to do so.
27.    This Agreement cannot be modified, withdrawn, rescinded or supplemented
in any manner after the date upon which it is executed except in a writing
signed by both parties. Executive acknowledges that in executing this Agreement
he does not rely on any inducements, promises or representations made by Equity
other than those expressly stated herein. Executive further declares that he has
read this Agreement and fully understands its terms and contents, including his
rights and obligations hereunder, and freely, voluntarily and without coercion
enters into this Agreement.
28.    This Agreement shall be effective upon the expiration of the revocation
period referred to in paragraph 25 above (the “Effective Date”).






















--------------------------------------------------------------------------------




In Witness Whereof, this Separation Agreement has been executed as of the above
date.


EQUITY RESIDENTIAL
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce C. Strohm
 
By:
/s/ Frederick C. Tuomi
 
Bruce C. Strohm
 
 
Frederick C. Tuomi
 
Executive Vice President
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT A




GENERAL RELEASE AND WAIVER AGREEMENT


THIS GENERAL RELEASE AND WAIVER AGREEMENT (this “Agreement”) is entered into by
and between EQUITY RESIDENTIAL (“Equity”), and Frederick C. Tuomi (“Executive”).


WHEREAS, Executive was an officer of Equity and an Executive of an affiliate of
Equity; and


WHEREAS, Executive’s employment ended effective June 30, 2013; and


WHEREAS, Executive and Equity entered into a Separation Agreement dated August
28, 2012 (the “Separation Agreement”); and


WHEREAS, Executive agreed in the Separation Agreement to execute a General
Release and Waiver Agreement; and


WHEREAS, this Agreement constitutes the General Release and Waiver Agreement;
and


WHEREAS, Executive and Equity desire to settle, compromise, and resolve any and
all potential differences and disputes between them without the burden, expense
and delay of litigation and without admission by any party of any fault or
liability;


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and in the Separation Agreement, and for other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged,
Executive and Equity voluntarily and knowingly agree as follows:


1.    For the purposes of this Agreement, the term “Equity” includes: Equity
Residential, Equity Residential Management, L.L.C., Equity Residential Services,
L.L.C., Equity Residential Properties Management Limited Partnership, ERP
Operating Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity Residential Properties Management Corp., Equity
Residential Properties Management Corp. II, ERP Holding Co. Inc., and to the
extent applicable, as direct intended and third party beneficiaries hereof,
their past and present owners, directors, officers, managers, agents, attorneys,
insurers, executives, representatives, trustees, administrators, fiduciaries,
parents, subsidiaries, divisions, partners, joint ventures, sister corporations
and/or affiliated business entities, predecessors, successors, heirs, and
assigns, jointly and severally, in both their personal and corporate capacities.
2.    For the purposes of this entire Agreement, the term “Executive” shall
include Frederick C. Tuomi, his heirs, successors, agents, and assigns.
3.    Except as provided below, Executive hereby fully, finally, and
unconditionally releases Equity from any and all claims, suits, demands,
charges, debts, grievances, costs, attorneys’ fees or injuries of every kind or
nature, whether known or unknown, absolute or contingent, suspected or
unsuspected, which Executive had or now has against Equity based on any matter
or thing occurring or arising prior to the date of this Agreement, including but
not limited to claims arising out of or relating to Executive’s employment with
Equity or the separation of Executive’s employment from Equity. This release
includes, but is not limited to, claims for breach of any implied or express
employment contract, wrongful discharge or layoff, constructive discharge,
retaliatory discharge, defamation, intentional or negligent infliction of
emotional distress, invasion of privacy, negligence, impairment of economic
opportunity or other common law matters; claims for wages, bonuses or other
compensation; and




--------------------------------------------------------------------------------




claims of any constitutional right or discrimination based on age, color,
concerted activity, disability, marital status, national origin, parental
status, race, religion, retaliation, sex, sexual orientation, source of income
or veteran’s status, including but not limited to claims arising under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Age Discrimination In Employment Act Of 1967, the
Older Workers Benefit Protection Act, the Executive Retirement Income Security
Act, the Equal Pay Act, the Family And Medical Leave Act, and any amendments to
any of these statutes, as well as any other state and local statutes and
ordinances prohibiting discrimination in employment, including but not limited
to the laws of the states of Illinois and any other state or locale in which
Equity conducts business. Executive further waives any right to monetary
recovery should any administrative agency pursue any released claim on
Executive’s behalf. If for any reason any such agency takes the position that a
pending charge has been brought on Executive’s behalf or encompasses Executive,
Executive agrees to immediately advise the agency in writing that he does not
wish to be involved in the matter and that the agency should terminate all
efforts on Executive’s behalf, all claims having been fully and fairly satisfied
by this Agreement. Nothing in this paragraph shall affect or be deemed to
compromise Executive’s rights or remedies under any Equity benefit plan or
program in which he participates, including but not limited to the Supplemental
Executive Retirement Plan, Advantage Retirement Plan (“401K”), and plans
providing for receipt of LTIPS or OP Units. Also excluded from this release are
any claims or administrative charges which cannot be waived by law, claims
relating to enforcement of the Separation Agreement and this Agreement, and
claims for indemnification arising under law, by-laws or contract. EXECUTIVE
UNDERSTANDS AND AGREES THAT THIS RELEASE FOREVER BARS EXECUTIVE FROM SUING,
ARBITRATING OR OTHERWISE ASSERTING A CLAIM AGAINST EQUITY ON ANY RELEASED
CLAIM..
4.    It is expressly understood by Executive and Equity that this Agreement is
being entered into pursuant to the terms of the Separation Agreement, and is
solely for the purpose of settling matters set forth in this Agreement and that
by entering this Agreement, Equity does not, in any way, either directly or
indirectly, by inference or otherwise, admit to any liability or wrongdoing, to
any violation under any law, statute, regulation, ordinance or contract or waive
defenses as to those matters within the scope of this Agreement and that no
court, agency, or arbitrator has found Equity so liable or to have committed any
such violation.
5.    Executive warrants that he has returned to Equity all property belonging
to Equity (including, but not limited to, business records, office and apartment
keys, credit cards, computers, computer software, etc.).
6.    Executive represents and warrants that he has not filed or brought any
claim or charge against Equity with any court, arbitral tribunal, administrative
agency, governmental agency or other such body.
7.    This Agreement sets forth all of the terms and conditions of the agreement
between the parties on the matters set forth in this Agreement and shall be
considered and understood to be a contractual commitment and not a mere recital.
This Agreement shall be binding upon Equity and its successors and assigns and
upon Executive, and his respective agents, heirs, executors, representatives,
and assigns.
8.    Each party shall bear and pay his or its own costs and attorneys’ fees
with regard to this Agreement and any matters covered herein.
9.    A waiver of any right under this Agreement must be in writing to be
effective.
10.    If any portion of this Agreement is held invalid by operation of law, the
remaining terms of this Agreement shall not be affected.
1.
The language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, (without giving effect to the conflict
of laws principles thereof) except to the extent that federal laws apply.





--------------------------------------------------------------------------------




2.
The parties agree and acknowledge that should either party violate any term of
this Agreement, the amount of damages that party would suffer as a result of
such violation would be difficult to ascertain. In the event of a breach by
either party of any term of this Agreement, in addition to injunctive relief or
any other damages, the non-breaching party may recover all costs and expense
reasonably incurred by it in enforcing this Agreement or defending against a
suit brought in violation of this Agreement, including reasonable attorneys’
fees.

1.
Executive acknowledges that he has been given twenty-one (21) days from the date
he received this Agreement to consider its terms and decide whether or not to
sign it. Executive understands that he may revoke this Agreement at any time
within the seven (7) day period following execution thereof and that this
Agreement shall become effective and enforceable when the revocation period has
expired.

2.
Executive acknowledges that this Agreement constitutes written notice from
Equity that it advises Executive to seek legal counsel before signing this
Agreement, and that he has had an opportunity to do so.

3.
This Agreement cannot be modified, withdrawn, rescinded or supplemented in any
manner after the date upon which it is executed except in a writing signed by
both parties.

4.
Except as otherwise expressly set forth herein and in the Separation Agreement
(which remains in full force and effect), this Agreement resolves all matters
between Equity and Executive and supersedes any other written or oral agreement
between Equity and Executive concerning the subject matter of this Agreement.

5.
Executive acknowledges that in executing this Agreement he does not rely on any
inducements, promises or representations made by Equity other than those
expressly stated herein and in the Separation Agreement. Further, Executive
declares that he has completely read this Agreement and fully understands its
terms and contents, including his rights and obligations hereunder, and freely,
voluntarily and without coercion enters into this Agreement.



EQUITY RESIDENTIAL
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:


 
By:


 
Bruce C. Strohm
 
 
Frederick C. Tuomi
 
Executive Vice President
 
 
 









